UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1887


GARY L. WISE,

                Plaintiff - Appellant,

          v.

DIRECTOR JON E. OZMINT, individually and in their official
capacities; WARDEN GREGORY KNOWLIN, individually and in
their official capacities; BRYAN P. STIRLING, Acting Agency
Director, individually and in their official capacities,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; PHYSICIAN MICHAEL
J. BEINOR, individually and in their official capacities;
DR. ALLAN C. WALLS, individually and in their official
capacities; DR. ALEWINE, individually and in their official
capacities; PHYSICIAN BENJAMIN F. LEWIS, individually and in
their   official    capacities;   PHYSICIAN  JAMES  E.   KAY,
individually and in their official capacities; MD PHYSICIAN
JACK   M.   VALPEY,   individually   and  in  their  official
capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:13-cv-03414-RMG)


Submitted:   December 17, 2015              Decided:   December 21, 2015
Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se. Samuel F. Arthur, III, AIKEN,
BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Gary L. Wise seeks to appeal the district court’s order

accepting     the       magistrate        judge’s          recommendation         to    grant

Defendants’      summary       judgment        motion       and    deny   Wise’s       summary

judgment    motion      in    his    42   U.S.C.          § 1983   (2012)    action.         We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties      are    accorded         30       days    after    the     entry      of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 24, 2015.       The notice of appeal was filed on July 27, 2015.

Because Wise failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period, we dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented      in     the   materials

before    this   court       and    argument        would    not    aid   the     decisional

process.



                                                                                    DISMISSED

                                               3